Citation Nr: 0111189	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  97-01 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for a plantar callosity on the second metatarsal 
head of the right foot.

2.  Entitlement to a disability rating in excess of 
30 percent for a meniscectomy, status post total arthroplasty 
of the right knee.

3.  Entitlement to a disability rating in excess of 
30 percent for a meniscectomy, status post total arthroplasty 
of the left knee.

4.  Entitlement to a disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
with L5-S1 radiculopathy.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1962 to September 
1968 and from February 1970 to July 1986.  These matters come 
to the Board of Veterans' Appeals (Board) from a February 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In that rating decision the RO 
denied entitlement to a disability rating in excess of 
20 percent for a meniscectomy with degenerative joint disease 
of the right knee and a disability rating in excess of 
10 percent for traumatic arthritis of the lumbosacral spine.  
The RO also increased the rating for a meniscectomy with 
total arthroplasty of the left knee from 20 to 30 percent.  
The veteran perfected an appeal of the assigned ratings.

The veteran's appeal was previously before the Board in June 
1998, at which time the Board decided an issue no longer in 
appellate status and remanded the issues shown above to the 
RO for additional development.  While the appeal was pending 
at the RO, in a March 2000 rating decision the RO assigned a 
100 percent rating for the right knee disorder for the one 
year period following a January 1999 arthroplasty and 
assigned a 30 percent rating effective March 1, 2000.  The RO 
also increased the rating for the lumbar spine disability 
from 10 to 20 percent effective October 7, 1998.

In an August 2000 rating decision the RO denied entitlement 
to a compensable disability for the right foot callosity, and 
the veteran perfected an appeal of that decision.  The RO 
increased the rating from zero to 10 percent in November 
2000, effective May 2, 2000, date of the claim.  The veteran 
has not withdrawn his appeals of the assigned ratings, and is 
presumed to be seeking the maximum benefit allowed by law.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds, 
therefore, that the issues of entitlement to increased 
ratings for the right knee, lumbosacral spine, and right foot 
disorders remain in contention.

The veteran has asserted that his additional foot disorders, 
including degenerative changes, plantar fasciitis, and heel 
spurs, are due to his service-connected bilateral knee 
disorders and the low back disorder.  This issue has not been 
addressed by the RO and is referred to the RO for appropriate 
action.  Additionally, in a September 2000 statement the 
veteran stated that he had not worked since October 1999 due 
to "the combined factor related to my health...."  Thus, it 
appears that he may be raising the issue of a total rating 
based on individual unemployability due to his service-
connected disabilities.  This matter is referred to the RO 
for clarification and appropriate action. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him multiple VA 
medical examinations in order to assist him in substantiating 
his claim for VA compensation benefits. 

2.  The plantar callosity on the second metatarsal head of 
the right foot is manifested by a hyperkeratotic lesion and 
pain.

3.  The meniscectomy, status post total arthroplasty of the 
right knee is manifested by mild pain and instability and 
range of motion from zero to 140 degrees.

4.  The meniscectomy, status post total arthroplasty of the 
left knee is manifested by mild pain and instability and 
range of motion from zero to 140 degrees.

5.  The degenerative disc disease of the lumbar spine with 
L5-S1 radiculopathy is pronounced, with persistent symptoms 
compatible with sciatic neuropathy and little intermittent 
relief.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for the plantar callosity on the second metatarsal 
head of the right foot are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.27, 4.40, 4.71a, 
Diagnostic Code 5284 (2000).

2.  The criteria for a disability rating in excess of 
30 percent for the meniscectomy, status post total 
arthroplasty of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5055, 5256, 5257, 5261, and 5262 
(2000).

3.  The criteria for a disability rating in excess of 
30 percent for the meniscectomy, status post total 
arthroplasty of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5055, 5256, 5257, 5261, and 5262 
(2000).

4.  The criteria for a 60 percent disability rating for 
degenerative disc disease of the lumbar spine with L5-S1 
radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Although the RO referenced the veteran's service medical 
records in the February 1987 rating decision in which service 
connection for the claimed disabilities was established, the 
actual service medical records are no longer in file.  The 
rating decision indicates that the veteran underwent 
bilateral meniscectomies in the 1960s, and that a Medical 
Evaluation Board found that he was no longer fit for service 
due to severe instability and traumatic arthritis in both 
knees in 1986.  The records also indicated that the veteran 
suffered from sacroiliac pain, and that he had received 
treatment on a number of occasions for a plantar callosity 
under the head of the second metatarsal on the right foot.  
Those findings were confirmed during an October 1986 VA 
examination.  The RO granted service connection for status 
post right meniscectomy, rated at 20 percent; status post 
left meniscectomy, also rated at 20 percent; traumatic 
arthritis of the lumbosacral spine, rated at 10 percent; and 
a plantar callosity on the right foot, rated as non-
compensable.

During a February 1989 VA examination the veteran reported 
having undergone a patellectomy of the right knee in 1972, 
and having chronic aching pain in both knees.  He denied 
experiencing pain in the low back, but complained of pain in 
the left gluteal area.  On examination he walked with a mild 
gengu valgum deformity on the left, but without a limp.  His 
gait and stance were straight and level, and both legs were 
of equal length.  Physical examination of the back showed no 
abnormalities.  An X-ray study showed discogenic disease at 
L5-S1 associated with vacuum phenomenon and osteoarthritis, 
with bridging between the anterior borders of the vertebrae 
and first degree spondylolisthesis of L5 on S1.  The 
osteoarthritis also involved the L3 and L4 vertebrae and the 
sacroiliac joints, and there was loss of normal spinal 
lordosis due to muscle spasm.  The examiner found that the 
veteran's complaints of pain in the left gluteal area were 
due to the spondylolisthesis and bilateral sacroiliac 
osteoarthritis.

The range of motion of the right knee was from 180 degrees of 
extension to 60 degrees of flexion, and a patellectomy was 
obvious.  There was no evidence of ligament weakness or 
internal derangement, but the examiner found one-half inch of 
muscle atrophy in comparison to the left leg.  Examination of 
the left knee showed a 10 degree gengu valgum deformity and a 
lateral shift of the femur on the tibia with ambulation.  The 
range of motion of the left knee was the same as the right.  
Ligament strength was normal and there was no sign of 
internal derangement.  An X-ray study of the knees showed 
severe hypertrophic degenerative joint disease of both knees, 
and the right knee showed a patellectomy, a staple wire in 
the medial condyle of the femur, and evidence of Pellegrini-
Stieda disease.  The examiner provided a diagnosis of a gengu 
valgum deformity in the left knee with severe hypertrophic 
degenerative changes, secondary to the medial meniscectomy, 
but reported no evidence of degenerative changes in the right 
knee by X-ray.

Based on the results of the February 1989 examination, in a 
March 1989 rating decision the RO reduced the ratings for 
each knee from 20 to 10 percent.  The veteran presented 
evidence of a May 1989 private orthopedic examination, which 
showed significant ligament laxity and rotator instability on 
the right and left and one and a half inches of quadriceps 
atrophy on the right.  Those findings were confirmed during a 
VA examination in August 1989.  In a November 1989 decision 
the Board restored the 20 percent ratings for the right and 
left knee disabilities.

The veteran claimed entitlement to increased ratings for his 
service-connected disabilities in November 1995, at which 
time he reported having undergone a total left knee 
replacement.  He submitted private treatment records showing 
that the left knee was originally replaced by arthroplasty in 
January 1993.  He developed an infection in the knee 
following the surgery, and the original prosthesis was 
removed in August 1994 due to the infection.  After 
eliminating the infection an additional prosthesis was 
inserted in October 1994.  He received physical therapy 
following the second arthroplasty until January 1995.  

His physician found in January 1995 that he was much better, 
in that his knee was much more stable and he had regained 
hamstring and quadriceps strength.  The anterior drawer sign 
was somewhat evident, but the veteran could control the 
instability with muscle strength.  The knee was otherwise 
benign.  A scanogram of the right leg at that time showed it 
to be one centimeter shorter than the left, which the 
physician attributed to varus alignment of the bones.  The 
physician also stated that the veteran's complaints of back 
pain were probably due to the leg length discrepancy, and he 
was given additional elevation for the right leg to alleviate 
the discrepancy.  He was released to return to work in 
February 1995, with restrictions.  The physician found in 
April 1995 that the left knee was free of symptoms except for 
the anterior drawer sign, which the veteran could control.

The left knee was re-assessed in December 1995, at which time 
the veteran reported that the knee occasionally gave out, but 
that it was otherwise stable and caused only mild discomfort.  
He complained of pain in the right knee and a sensation in 
the left leg that radiated toward the great toe, which the 
physician attributed to L4-L5 radiculopathy due to 
degenerative changes.

During a February 1996 VA examination the veteran denied 
experiencing the radiation of any back pain into his 
extremities, or any neurological complaints.  He was careful 
when bending or lifting, and he experienced back pain after 
standing or walking for one-half hour.  He indicated that the 
back pain was gradually getting worse.  Examination showed no 
postural abnormalities or muscle spasm.  The range of motion 
of the lumbar spine was 75 degrees of forward flexion, and 
backward extension, lateral flexion, and rotation to 10-
15 degrees.  There was no objective evidence of pain on 
motion or neurological involvement.  An X-ray study disclosed 
osteoporosis and osteoarthritic changes throughout the lumbar 
spine, narrowing of the L3-L4 disc space, destruction and re-
absorption of the disc at L4-L5 and L5-S1, and the loss of 
normal lordosis of the lumbar spine.  The radiologist 
summarized the findings as severe degenerative changes of the 
lumbar spine.

The veteran also complained of pain in both knees, with 
severe pain in the right knee and recurrent swelling and 
giving way.  He stated that the left knee had done well since 
the arthroplasty, but that he had to be careful.  Examination 
showed possible minimal swelling of the knees; that the right 
patella was missing; and no gross instability.  The range of 
motion of the right knee was from five degrees of extension 
to 130 degrees of flexion, and the range of motion of the 
left knee was from zero degrees of extension to 130 degrees 
of flexion.  X-ray studies showed advanced degenerative joint 
changes of the right knee, status post patellectomy, and a 
left total arthroplasty in satisfactory condition.  An X-ray 
study of the right foot revealed a mild hallux valgus 
deformity of the first toe and minimal degenerative changes 
about the os calcis at the insertion of the Achilles tendon.

As previously stated, in the February 1996 rating decision 
the RO increased the rating for the left knee disability from 
20 to 30 percent, the minimum rating applicable following a 
total knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  The RO continued the ratings then in effect for the 
right knee and low back disabilities.

In his November 1996 substantive appeal the veteran claimed 
that the range of motion of his knees was less than that 
shown in the February 1996 examination report, that the 
bilateral knee impairment had caused a leg length 
discrepancy, and that he experienced recurring muscle spasms 
and severe back pain.  He also asserted that the plantar 
callosity on his right foot made standing and walking 
difficult.  He presented a February 1997 medical report 
indicating that a plantar grade second metatarsal head on the 
right foot was the cause of the painful keratotic lesion.

The RO provided the veteran a VA podiatry examination in May 
1997, during which he reported an intermittent history of 
progressively worsening right forefoot pain that increased 
with standing and activity.  He also complained of moderate 
to severe pain on the plantar aspect of the second metatarsal 
head, where a large callus had formed.  There was no evidence 
of breakdown of the skin or infection.  Examination of the 
right forefoot revealed a thickened callous on the plantar 
aspect overlying the metatarsal head, with tenderness to 
palpation of the second metatarsal head.  The range of motion 
of the toes was normal, but there was pain, stiffness, and 
limited motion on examination of the interphalangeal joint of 
the right great toe, with approximately 15 degrees of valgus 
inclination at that joint.  An X-ray study of the foot showed 
some evidence of mild arthritis in the interphalangeal joint 
of the right great toe, but no other abnormalities.

The veteran presented the report of a July 1998 private 
podiatry examination, which shows that he complained of pain 
in the ball of his right foot and in both heels, left more 
than right.  Examination revealed a small amount of 
hyperkeratotic tissue under the second and 3rd metatarsal 
heads of the right foot.  There was tenderness to palpation 
on the plantar aspects of both heels and fascia, left more 
than right, with edema and localized inflammation.  An X-ray 
study showed small, inferior calcaneal heel spurs, 
bilaterally.  His complaints were assessed as bilateral 
plantar fasciitis, which was treated with strapping, an 
injection, and physical therapy.

In conjunction with an October 1998 VA orthopedic examination 
the veteran reported having had pain in his low back for the 
previous 14 years with increasing persistent stiffness and 
soreness.  He also complained of bilateral lower extremity 
pain, with radiation of a sharp pain and numbness down both 
buttocks to the posterolateral aspects of both legs and toes.  
He stated that the pain had been constant in recent years, 
and that it had been treated with epidural injections that 
helped the pain for two to three weeks afterwards.  The pain 
then returned.  He stated that the symptoms had worsened over 
the previous three to four years and resulted in the limited 
ability to ambulate or sit for prolonged periods.  He 
indicated that the leg pain was worse than the back pain.

On examination he walked with a mild antalgic gait, with a 
mild lateral thrust of the left knee.  The range of motion of 
the lumbar spine was to 45 degrees of forward flexion, 
10 degrees of extension and lateral bending bilaterally, and 
15 degrees of rotation, bilaterally.  There was mild 
tenderness to deep palpation over the lower lumbar spine.  He 
could stand on his toes but could not stand on his heels due 
to heel pain.  The straight leg raising test was negative, 
his patellar tendon reflexes were 2+, the Achilles tendon 
reflexes were 1+, and there was evidence of reduced strength 
in the muscles of the lower extremities.  An X-ray study 
showed end-stage degenerative disc disease at L4-L5 and L5-S1 
with spondylolisthesis of L5 on S1, and some degree of 
degenerative disc disease throughout the lumbar spine.  The 
examiner referenced a magnetic resonance image (MRI) of the 
lumbar spine that revealed significant posterolateral disc 
herniation at L5-S1 with retropulsion of the L4-L5 and L5-S1 
disc space.  The examiner provided a diagnosis of chronic 
degenerative disc disease of the lumbar spine, with L5-S1 
radiculopathy.  The examiner also stated that the veteran 
demonstrated weakened movement, fatigability, and 
incoordination, and that during periods of increasing low 
back pain and neurological symptoms he would demonstrate 
decreased range of motion and limited ambulation ability, 
represented by an additional 25-30 percent reduction in the 
measured range of motion.

The veteran reported having significant improvement in his 
left knee symptoms following the last arthroplasty, although 
he continued to experience some instability.  He complained 
of constant pain, crepitation, and catching in the right 
knee, with a leg length discrepancy.  Examination of the 
right knee revealed an obvious fixed varus deformity with 
medial and lateral joint line tenderness, an obvious 
patellectomy, multiple well healed incision scars, mild 
medial laxity, negative McMurray's sign, full extension, and 
flexion to 95-100 degrees.  Examination of the left knee also 
revealed the well healed incision scars, crepitation with 
full extension, 95 to 100 degrees of flexion, and moderate 
instability.  An 
X-ray study of the right knee showed end-stage degenerative 
joint disease with varus deformity, status post patellectomy.  
An X-ray study of the left knee disclosed a cemented 
prosthesis, unconstrained, with femoral and tibial stem 
components.

The veteran also complained of pain in the plantar aspect of 
both feet and the plantar surface of the second metatarsal 
head.  The area was covered by a hard callus that he 
periodically shaved, only to return with weight bearing.  The 
examiner characterized his complaints of foot pain as typical 
plantar fasciitis.  Examination showed a tender, hard callous 
over the plantar surface of the second metatarsal head.  An 
X-ray study of the right foot revealed early degenerative 
joint disease of the first metatarsal phalangeal joint.  The 
examination resulted in a diagnosis of metatarsalgia, right 
second toe, status post heel lift with transmetatarsalgia.

As previously stated, the veteran submitted private treatment 
records showing that in January 1999 he underwent a total 
replacement of the right knee.  In a March 2000 rating 
decision the RO assigned a 100 percent rating for the right 
knee from January 28, 1999, to March 1, 2000, and a 
30 percent rating effective March 1, 2000.

During a March 2000 VA orthopedic examination the veteran 
reported having mild pain and numbness in the right knee 
following the arthroplasty.  He denied experiencing any 
instability or giving way of the knee.  On physical 
examination, the range of motion of the knee was from zero to 
10 degrees of extension to 140 degrees of flexion without 
pain.  There was some slight varus instability but no 
anterior, posterior, or valgus instability.  An X-ray study 
showed a total knee replacement that was well aligned and 
well fixed, with no evidence of loosening.  The examiner 
indicated that the mild pain over the patella could be a 
result of denervation of the skin from the multiple 
surgeries.  He found that the right knee was minimally 
symptomatic following the arthroplasty.

VA treatment records indicate that in September 1999 the 
veteran complained of constant left buttock pain that was 
aggravated by standing, mopping, and walking, and pain in the 
right foot.  In February 2000 he reported having had heel 
pain for four months.  Examination at that time revealed no 
skin abnormalities, and his complaints were assessed as 
plantar fasciitis and a heel spur.  The records indicate that 
the veteran again received treatment for plantar fasciitis 
and heel spurs in March 2000, May 2000, July 2000, and 
October 2000.  The treating podiatrist amended the treatment 
records in October 2000 to show that in addition to plantar 
fasciitis and heel spurs, the veteran was treated for hammer 
digit syndrome of the toes, degenerative joint disease, and 
severe callous formation on the right second metatarsal head.  
Based on this evidence, in the November 2000 rating decision 
the RO increased the rating for the right foot disability 
from zero to 10 percent.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

The RO informed the veteran of the evidence needed to support 
his claim in December 1995, November 1996, February 1997, 
July 1998, August 1998, September 1998, and June 2000.  The 
RO provided the veteran statements of the case and 
supplemental statements of the case in October 1996, April 
2000, August 2000, October 2000, and November 2000.  Those 
documents informed the veteran of the regulatory requirements 
for entitlement to the claimed benefits, and the rationale 
for not awarding the benefits sought.  In the June 1998 
remand the Board informed the veteran of the additional 
evidence needed to substantiate his claims.  The veteran's 
representative has reviewed the claims file, and the RO 
provided copies of relevant evidence to the veteran.  The RO 
notified the veteran each time his case was sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claims.

The Board notes that, although the RO referenced the 
veteran's service medical records in the February 1987 rating 
decision, those records are no longer in the claims file.  In 
the June 1998 remand the Board instructed the RO to obtain 
the service medical records for both periods of the veteran's 
active duty.  The RO requested the records from the National 
Personnel Records Center (NPRC), but that agency responded 
that no records were on file.  The NPRC later provided a copy 
of the Medical Evaluation Board proceedings, apparently taken 
from the veteran's personnel records.  No additional service 
medical records were provided, and those records are presumed 
to be unavailable.

In conjunction with the June 1998 remand the RO asked the 
veteran to identify all medical treatment providers from whom 
he had received treatment for his service-connected 
disorders, and the veteran provided authorizations for the 
release of medical records from his treatment providers.  The 
RO has obtained the VA and private treatment records 
designated by the veteran.  The veteran and his 
representative have submitted numerous statements in support 
of his appeals.  The RO also provided the veteran VA medical 
examinations in February 1996, May 1997, October 1998, and 
March 2000.  The veteran has not indicated the existence of 
any other evidence that is relevant to his claims.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeals and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence.




Disability Evaluations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.


Plantar Callosity on the Second Metatarsal Head of the Right 
Foot

The evidence shows that the plantar callosity is manifested 
by a hyperkeratotic lesion that causes pain under the head of 
the second metatarsal with weight bearing.  Although the 
veteran has reported additional symptoms pertaining to both 
feet, and the medical evidence indicates that he has plantar 
fasciitis and heel spurs, bilaterally, service connection has 
not been shown for those disorders.  They initially became 
manifest many years after his separation from service and are 
not shown to be related to the plantar callosity or any other 
service-connected disorder.  The evaluation of the service-
connected plantar callosity is limited to the manifestations 
of that disorder.  38 C.F.R. § 4.14.

With the grant of service connection in February 1987, the RO 
evaluated the plantar callosity as a foot injury.  Diagnostic 
Code 5284 for other foot injuries provides a 10 percent 
disability rating if the residuals of the injuries are 
moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a.  A 
disability rating in excess of 10 percent, therefore, 
requires a finding that the manifestations of the plantar 
callosity are moderately severe.

Although the rating criteria for other foot injuries are not 
quantified or further described, for comparison purposes the 
Board notes that a 20 percent rating applies for claw foot 
(pes cavus) if the disorder is manifested by all toes tending 
to dorsiflexion, limitation of dorsiflexion of the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  The symptom of the plantar 
callosity, which is tenderness under the second metatarsal 
head, is not comparable to the level of disability that would 
arise from all toes tending to dorsiflexion, limitation of 
dorsiflexion of the ankle to a right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  
The Board finds that the symptom of the plantar callosity is 
not moderately severe, and that the criteria for a disability 
rating in excess of 10 percent are not met.

The Board also notes that the veteran's complaints have been 
assessed as metatarsalgia.  Diagnostic Code 5279 for anterior 
metatarsalgia (Morton's disease), provides a maximum 
10 percent rating for the disorder.  Consideration of that 
diagnostic code does not, therefore, result in a higher 
rating.

Although the plantar callosity is a skin abnormality, its 
location and manifestations affect the musculoskeletal 
system, and it has been rated under a diagnostic code 
pertaining to the musculoskeletal system.  The evaluation of 
a musculoskeletal disability requires consideration of all 
the functional limitations imposed by the disorder, including 
pain, weakness, limitation of motion, and lack of strength, 
speed, coordination or endurance.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The primary manifestation of the 
plantar callosity is pain.  The rating criteria for foot 
injuries is not, however, restricted to limitation of motion, 
and incorporates all of the functional limitations resulting 
from the foot injury.  The Board finds, therefore, that all 
of the functional limitations are compensated by the 
10 percent rating that has been assigned.  Fenderson, 12 Vet. 
App. 119 (consideration of 38 C.F.R. § 4.40 is required 
regardless of whether the diagnostic code is based on 
limitation of motion).  The Board has determined, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 10 percent 
for a plantar callosity on the second metatarsal head of the 
right foot.

Arthroplasties of the Right and Left Knees

The bilateral knee disorders are manifested by total knee 
replacements, mild pain, mild instability, and range of 
motion from zero to 140 degrees without pain.  The normal 
range of motion of the knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5055 for a knee replacement indicates that a 
100 percent rating applies for one year following 
implantation of the prosthesis.  Following the one-year 
period, a 60 percent rating applies if the replacement 
resulted in chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  If the 
implantation results in intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability is to 
be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
A minimum rating of 30 percent applies to any knee 
replacement.  38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides a 60 percent rating for 
extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more.  The disorder is rated at 
50 percent if the knee is ankylosed in flexion between 20 and 
45 degrees.  A 40 percent rating applies if the knee is 
ankylosed in flexion between 10 and 20 degrees.  The disorder 
is rated at 30 percent if ankylosed at a favorable angle in 
full extension, or in slight flexion between zero and 
10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.  

A disability rating in excess of 30 percent in accordance 
with Diagnostic Code 5055 is applicable if the evidence 
indicates that the residual disability consists of severe 
painful motion or weakness in the affected extremity.  The 
evidence shows that the pain, instability, and any weakness 
in the left or right knee is no more than mild.  The criteria 
for a rating in excess of 30 percent based on Diagnostic Code 
5055 are not, therefore, met.

A disability rating in excess of 30 percent based on 
limitation of motion requires that extension of the leg be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  The evidence shows that the range of motion 
of either knee, including any limitation of motion due to 
pain, is not limited to 30 degrees of extension.  The 
examiner found that the veteran could extend both knees to 
zero degrees and flex both knees to 140 degrees without pain.  
DeLuca, 8 Vet. App. at 202.  The Board finds, therefore, that 
entitlement to disability ratings in excess of 30 percent 
based on limitation of motion are not warranted.

When service connection was established in February 1987, the 
bilateral knee disorder was rated under Diagnostic Code 5257 
for subluxation and instability of the knee.  With the 
diagnosis of degenerative joint disease and arthroplasties of 
both knees, the RO revised the codes under which the 
disabilities were rated to Diagnostic Code 5055 for the knee 
replacements, with a parallel reference to traumatic 
arthritis under Diagnostic Code 5010.  Although the bilateral 
knee disorder is no longer caused by arthritis, end-stage 
arthritis was the cause of the arthroplasties.  The 
30 percent ratings currently assigned are the maximum ratings 
available under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  
Consideration of that code does not, therefore, result in 
higher ratings.

Traumatic arthritis is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  According to 
Diagnostic Code 5003 for degenerative arthritis, a 20 percent 
rating applies for X-ray evidence of arthritis in two or more 
major joints, with occasional incapacitating exacerbations.  
Ratings in excess of 20 percent have been assigned pursuant 
to Diagnostic Code 5055.  The Board finds, therefore, that 
the application of the provisions of Diagnostic Code 5003 
does not result in higher disability ratings.  See Hicks v. 
Brown, 8 Vet. App. 417 (1995).

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194.  The bilateral knee disability results in limited 
strength, speed, coordination, and endurance of the joints.  
Diagnostic Code 5055, under which the knee disabilities are 
rated, is not based solely on limitation of motion and 
incorporates all of the functional limitations imposed by the 
disability.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The 
Board finds, therefore, that the functional limitations 
imposed by the bilateral knee disabilities are appropriately 
compensated by the 30 percent ratings that have been assigned 
under Diagnostic Code 5055.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  The evidence does not show that 
the motion of either knee is limited, so that the criteria 
for the minimum evaluation under Diagnostic Codes 5260 or 
5261 are not met.  In addition, the 30 percent ratings that 
have been assigned are in excess of the ratings available for 
mild instability and no limitation of motion.  The Board 
finds, therefore, that consideration of these provisions does 
not result in higher ratings.

Disability ratings in excess of the minimum compensable 
rating for the joint, which is 10 percent, have been assigned 
under Diagnostic Code 5055.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of more 
than the minimum compensable evaluation for arthritis of each 
knee.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to disability ratings in excess of 30 percent for 
the right and left knee disabilities.

Degenerative Disc Disease of the Lumbar Spine

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if the 
symptoms are severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applies if the symptoms are 
moderate, with recurring attacks.  A 10 percent rating 
applies if the disorder is characterized as mild.  The 
disorder is non-compensable if post-operative and cured.  
38 C.F.R. § 4.71a.

The medical evidence indicates that the veteran has 
osteoarthritis and degenerative disc disease throughout the 
lumbar spine, with end-stage degenerative disc disease at L4-
L5 and L5-S1 and spondylolisthesis of L5 on S1.  He reported 
having constant pain in the low back with radiation of pain 
and numbness into the lower extremities, which the examiners 
characterized as L5-S1 radiculopathy.  The Board finds, 
therefore, that the veteran experiences persistent symptoms 
compatible with sciatic neuropathy, with neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, and that the criteria for a 
60 percent rating for intervertebral disc syndrome are met.  
The Board has determined, therefore, that the evidence 
supports a 60 percent rating for degenerative disc disease of 
the lumber spine with L5-S1 radiculopathy.  The 60 percent 
rating is the maximum schedular rating available pursuant to 
Diagnostic Code 5293, and the consideration of any additional 
functional limitations cannot result in a higher rating.  
Spencer v. West, 13 Vet. App. 376 (2000); 38 C.F.R. § 4.40.

The 60 percent rating assigned in accordance with Diagnostic 
Code 5293 is in excess of the maximum rating available for 
limited motion of the lumbar spine.  Consideration of 
Diagnostic Code 5292 does not, therefore, result in a higher 
rating.  The criteria within Diagnostic Code 5293 refers to 
the symptoms of intervertebral disc syndrome, and 
incorporates all of the functional limitations imposed by the 
disorder.  The veteran is not, therefore, entitled to a 
rating for the limited motion of the lumbar spine independent 
of the rating assigned under Diagnostic Code 5293.  Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) (the regulations prohibit 
the evaluation of the same manifestations of the disorder 
under differing diagnoses); 38 C.F.R. § 4.14.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against entitlement to a rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992) (in 
granting an increased rating, the Board must explain why a 
higher rating is not warranted).


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for a plantar callosity on the second metatarsal 
head of the right foot is denied.

The claim of entitlement to a disability rating in excess of 
30 percent for a meniscectomy, status post total arthroplasty 
of the right knee is denied.

The claim of entitlement to a disability rating in excess of 
30 percent for a meniscectomy, status post total arthroplasty 
of the left knee is denied.

A 60 percent rating for degenerative disc disease of the 
lumbar spine with L5-S1 radiculopathy is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

